Exhibit 10.12

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement is entered into as September 8, 2006, by and
between International Aluminum Corporation, a California corporation (the
“Company”), and Mitchell K. Fogelman (the “Executive”), with reference to the
following:

RECITALS

A.            The Company believes that it is in the best interests of the
Company to foster the continuous employment of key management personnel such as
the Executive.

B.            The Company and the Executive desire to enter into this Agreement
in order to induce the Executive to continue his employment with the Company
during any period in which the Company may be engaged in negotiations regarding
a Change of Control (as defined below) and during the one-year period following
a Change of Control.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Company and the Executive hereby agree as follows:

ARTICLE 1
DEFINITIONS

For purposes of this Agreement, each of the following terms defined in this
Article 1 shall have its defined meaning wherever used in this Agreement.

1.1          Agreement. “Agreement” means this Change of Control Agreement, as
it may be amended from time to time as provided herein.

1.2          Beneficial Owner and Beneficial Ownership.  “Beneficial Owner” and
“Beneficial Ownership” have the meanings given to such terms in Rule 13d-3 under
the Exchange Act.

1.3          Cause.  “Cause” means (i) the Executive’s conviction of a felony
that is injurious to the business of the Company, (ii) the Executive’s willful
and continued failure to perform his Employment duties, (iii) the Executive’s
willful misconduct that is injurious to the business of the Company, or (iv) the
Executive’s willful violation of any material provision of any employment policy
of the Company; provided, however, that the Executive’s inability to perform his
or her duties because of a Disability shall not constitute a basis for the
Company’s termination of the Executive’s Employment for Cause.  Notwithstanding
the foregoing, the Executive’s Employment shall not be subject to termination
for Cause without (w) the Company’s delivery to the Executive of a notice of
intention to terminate, such notice to describe the reasons for the proposed
Employment termination and to be delivered to the Executive at least ten days
prior to the actual termination date, (x) an opportunity for the Executive
within the period prior to the proposed Employment termination to cure any such
breach (if curable) giving

1


--------------------------------------------------------------------------------




rise to the proposed termination, and (y) an opportunity for the Executive, if
he chooses, to be heard before the Board of Directors of the Company.

1.4          Change of Control.  “Change of Control” means any transaction or
series of related transactions as a result of which:

(a)           Any Person or group of Persons (as the term “group” is defined in
Section 13(d) of the Exchange Act and the rules and regulations thereunder)
acquires Beneficial Ownership of securities of the Company, or of any entity
resulting from a merger to which the Company is a party and is not the surviving
party, representing more than fifty percent of the combined voting power of the
then-outstanding securities of the Company or such other entity, as applicable;
provided, however, that for purposes of this Section 1.4(a), the following
acquisitions of securities shall not constitute a Change of Control:  (1) any
acquisition by Vanderstar; (2) any acquisition by a trust established by
Vanderstar if Vanderstar is a trustee of the trust; (3) any acquisition by a
corporation, partnership or limited liability company if Vanderstar has
Beneficial Ownership of more than fifty percent of the combined voting power of
such corporation, partnership or limited liability company; (4) any acquisition
by the Company or by an employee benefit plan or related trust sponsored or
maintained by the Company; or (5) any acquisition directly from the Company or
Vanderstar, or both, pursuant to an underwritten public offering of securities
that is registered under the Securities Act; or

(b)           The Company consummates a merger, reorganization or consolidation
to which it is a party (regardless as to whether it is the surviving entity), or
the Company sells all or substantially all of its assets (each such transaction
being referred to in this Section 1.4(b) as a “Transaction”), unless Persons who
were Beneficial Owners of the outstanding voting securities of the Company
immediately prior to the consummation of the Transaction Beneficially Own
immediately after the consummation of the Transaction at least fifty percent of
the combined voting power of the then-outstanding securities of the Person
surviving or resulting from the Transaction.

1.5          COBRA.  “COBRA” means the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

1.6          Code.  “Code” means the Internal Revenue Code of 1986, as amended.

1.7          Disability.  “Disability” means a physical or mental disability of
the Executive, as certified in a written statement from a licensed physician
selected or approved by the Executive Committee, that results in the Executive
being unable to perform his duties as an employee of the Company on a full-time
basis (after reasonable accommodation by the Company) for (i) 120 consecutive
days or (ii) 180 days (regardless of whether such days are consecutive) during
any period of 365 consecutive days.

1.8          Employment.  “Employment” means the Executive’s employment in any
capacity with the Company.

1.9          Exchange Act.  “Exchange Act” means the Securities Exchange Act of
1934, as amended.

2


--------------------------------------------------------------------------------




1.10        Good Reason.  “Good Reason” means the occurrence after a Change of
Control of any of the following actions by the Company, unless the Executive, in
his discretion, consents thereto in writing or the action by the Company is
reversed or abandoned within 30 days after the Company receives from the
Executive written notice of the Executive’s objection to the action: (i) a
reduction in the Executive’s annual base salary as in effect on the date
immediately prior to the Change of Control or a failure to make any scheduled
base salary payment within fifteen days after its due date, unless the Company’s
Board of Directors determines in good faith that such base salary reduction is
more than offset by the aggregate value of any new compensation plans or other
Employment-related benefits that are provided to the Executive after the Change
of Control; (ii) the Company’s requirement that the Executive perform his or her
Employment duties at an office that is more than 25 miles from the Company’s
office at which the Executive was principally employed on the date immediately
prior to the Change of Control; (iii) a change or diminution in Executive’s
employment duties that is materially inconsistent with the duties usually
associated with the office of the Chief Financial Officer of a corporation; or
(iv) a failure by the Company to continue for the benefit of the Executive any
material compensation plan in which the Executive participated on the date
immediately prior to the Change of Control, unless the discontinuation of such
plan was outside the Company’s reasonable control or unless the Company
discontinues such plan for all of its executive officers.  Notwithstanding the
foregoing, Good Reason for the Executive to terminate his or her Employment
shall not exist by reason of any of the Company’s actions described in the
preceding sentence if the action is preceded by a written notice from the
Company of an intention to terminate the Executive’s Employment for Cause or
because of the Executive’s Disability and is then followed by a termination of
Employment for Cause or Disability.

1.11        JAMS.  “JAMS” means the Judicial Arbitration Mediation Service or
its successor by law or by written agreement with JAMS.

1.12        Person.  “Person” means any natural person, corporation,
partnership, limited liability company or other association or entity.

1.13        Securities Act.  “Securities Act” means the Securities Act of 1933,
as amended.

1.14        Retention Bonus.  “Retention Bonus” means the bonus compensation
that the Company has agreed to pay to the Executive pursuant to Article 2 upon
the occurrence of a Change of Control.

1.15        Severance Payment.   “Severance Payment” means the severance
compensation that the Company has agreed to pay to the Executive pursuant to
Article 3 upon the termination of the Executive’s Employment after a Change of
Control.

1.16        Vanderstar.  “Vanderstar” means Cornelius C. Vanderstar and
Marguerite D. Vanderstar, or either of them, individually or as trustees of the
Vanderstar Family Trust, so long as he or she is a Beneficial Owner of capital
stock of the Company as of the date that the acquisition of securities or other
transaction in question occurs.

1.17        Without Cause.  “Without Cause” means the termination of the
Executive’s Employment by the Company other than for Cause and other than by
reason of the death or Disability of the Executive.

3


--------------------------------------------------------------------------------




1.18        Other Definitions.  Any term defined in any other section of this
Agreement shall have its defined meaning wherever used in this Agreement.

ARTICLE 2
RETENTION BONUS

2.1          Right to a Retention Bonus.  The Executive shall be entitled to
receive a Retention Bonus in the amount specified in Section 2.2 if, but only
if:

(a)           A Change of Control occurs; and

(b)           The Executive is an employee of the Company as of the date the
Change of Control occurred.

2.2          Amount of the Retention Bonus.  If the Executive becomes entitled
to a Retention Bonus under this Agreement, the amount of the Retention Bonus
shall equal the product of six times the Executive’s monthly base salary that
was in effect on the date on which the Change of Control occurred; provided,
however, that any base salary that is excluded from gross income for federal
income tax purposes pursuant to Section 125 or 401(k) of the Code and any base
salary that is deferred by the Executive pursuant to an employer-sponsored
deferred compensation plan shall be included in the calculation of the
Executive’s base salary for purposes of this Section 2.2.

2.3          Payment of the Retention Bonus.  The Retention Bonus to which the
Executive is entitled pursuant to Section 2.2 shall be paid in a lump sum within
ten days following the date on which the Change of Control occurred.

2.4          Withholding of Taxes.  The Company may withhold from the Retention
Bonus all federal, state, local, FICA, Medicaid and similar taxes required by
applicable law to be withheld by the Company.

ARTICLE 3
SEVERANCE PAYMENT

3.1          Right to a Severance Payment.  In addition to the Retention Bonus
to which the Executive is entitled under Section 2.1, the Executive shall be
entitled to receive a Severance Payment in the amount specified in Section 3.3
if, but only if:

(a)           A Change of Control occurs;

(b)           The Executive is an employee of the Company as of the date of the
Change of Control; and

(c)           (i) The Executive’s Employment is terminated Without Cause within
one year after the Change of Control or (ii) the Executive terminates his
Employment for Good Reason within one year after the Change of Control and
within 60 days after the occurrence of the fact or event that permitted the
Executive to terminate his Employment for Good Reason.

4


--------------------------------------------------------------------------------




3.2          Notice of Termination.  Any purported termination of the
Executive’s Employment after the occurrence of a Change of Control for Cause or
Good Reason or because of the Executive’s Disability shall be communicated to
the other party by written notice of termination.  The notice (i) shall be given
at least 15 days prior to the Employment termination date, (ii) shall specify
the Employment termination date (which shall not be more than thirty days after
the delivery of the notice), and (iii) shall set forth in reasonable detail the
facts claimed to provide a basis for the Employment termination for the
specified reason.

3.3          Amount of the Severance Payment.

(a)           If the Executive becomes entitled to a Severance Payment under
this Agreement, the amount of the Severance Payment shall equal the product of
12 times the Executive’s monthly base salary that was in effect on the date of
the termination of the Executive’s Employment or, if greater, that was in effect
on the date that immediately preceded the date on which the Change of Control
occurred; provided, however, that any base salary that is excluded from gross
income for federal income tax purposes pursuant to Section 125 or 401(k) of the
Code and any base salary that is deferred by the Executive pursuant to an
employer-sponsored deferred compensation plan shall be included in the
calculation of the Executive’s base salary for purposes of this Section 3.3(a).

(b)           The amount of the Severance Payment calculated under Section
3.3(a) above shall be reduced by the amount of any and all cash severance-type
payments which the Executive receives pursuant to any other severance plan,
agreement, policy or program of the Company or any of the Company’s
subsidiaries.  However, if the amount of the cash severance-type payments
received under such other severance plan, agreement, policy or program is
greater than the Severance Payment that is payable under this Agreement, the
Executive shall be entitled to the amount payable under such other plan,
agreement, policy or program in lieu of the Severance Payment under this
Agreement.  The payment to the Executive of the Retention Bonus or any amount
under a stock option plan, stock incentive plan, shareholders’ agreement or
similar agreement in consideration for the Executive’s equity ownership interest
in the Company or any direct or indirect parent company shall not be construed
as a “severance-type payment.”

3.4          Payment of the Severance Payment; Release Agreement.

(a)           Subject to the following paragraphs of this Section 3.4, the
Severance Payment to which the Executive is entitled pursuant to Section 3.3
shall be paid in a lump sum concurrently with the termination of Employment of
the Executive as described in Section 3.1(c).

(b)           As a condition to the receipt of the Severance Payment, the
Executive must execute and deliver to the Company a general release provided by
the Company, to be in form and substance reasonably satisfactory to the Company,
that releases the Company and its respective owners, directors, officers,
managers, employees, subsidiaries and agents from any and all claims that the
Executive may have against such released Persons, whether known or unknown,
absolute or contingent, other than (i) claims under this Agreement, (ii) claims
under any other written agreement to which the Executive is a party, (iii)
claims under written employee benefit plans, and (iv) claims for accrued but
unpaid salary, bonuses, vacation pay and expense reimbursement obligations.

5


--------------------------------------------------------------------------------




3.5          Excise Tax Limitation.  Notwithstanding anything to the contrary in
this Agreement, if the Company determines in good faith that any portion of the
Retention Bonus or Severance Payment to which the Executive is entitled would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Retention Bonus or Severance Payment, as the case may be, shall be reduced by
the Company to the minimum extent necessary to avoid any such excise tax.  All
determinations required to be made pursuant to the preceding sentence shall be
made by the Board of Directors of the Company, which shall provide supporting
calculations and documentation to the Executive promptly following his request
therefor.

3.6          Withholding of Taxes.  The Company may withhold from the Severance
Payment and any other amounts payable under this Agreement all federal, state,
local, FICA, Medicaid and similar taxes required by applicable law to be
withheld by the Company.

3.7          COBRA Payments.

(a)           If the Executive becomes entitled to a Severance Payment under
this Agreement and if the Executive elects under COBRA to continue to receive
any group health care coverage under COBRA, the Company shall reimburse the
Executive for the amount of the Executive’s COBRA premiums for the period ending
12 months after the Executive’s Employment termination.  Each such reimbursement
by the Company shall be made within 15 days after its receipt of written
evidence of a COBRA payment made by the Executive; alternatively, the Company
may make such payments directly on behalf of the Executive.  Notwithstanding the
foregoing, the Company shall not be required to make any COBRA payment or
reimbursement with respect to any period after the Executive becomes covered
under any other group health plan that provides equal or greater benefits to the
Executive than the Company’s group health plan, and the Company shall remain
entitled to terminate or amend its group health plans at any time.

(b)           The benefits provided to the Executive under Section 3.7(a) are in
addition to, and not in lieu of, any other post-employment health care benefits
to which the Executive may be entitled under any group health care plan or
program that the Company may elect to provide from time to time to the Executive
and its other employees.

3.8          No Mitigation Duty.  The Executive shall have no duty to mitigate
the amount of the Severance Payment, or the COBRA payments described in Section
3.7(a), by seeking other employment or by taking any other action, and the
amount of the Severance Payment shall not be reduced by any income that the
Executive receives from subsequent employment.

3.9          No Right to Receive Base Salary, Bonuses, Benefits and Perquisites
After an Employment Termination.

(a)           Except as may otherwise be agreed to in writing between the
Company and the Executive or as may be required by applicable law with respect
to continued group health care coverage under COBRA, any obligation on the part
of the Company to provide base salary, bonuses, life and health insurance
coverage, other employee benefits, expense reimbursements and perquisites to the
Executive shall terminate on the date of the termination of the Executive’s
Employment, regardless of the reason that the Executive’s Employment terminated.

6


--------------------------------------------------------------------------------




(b)           Notwithstanding anything to the contrary in Section 3.9(a) or in
any other provision of this Agreement, upon a termination of Employment for any
reason (i) the Executive shall be entitled to receive any base salary that is
accrued but unpaid as of the Employment termination date, (ii) to the extent
provided by written Company policies or by applicable law, the Executive shall
be entitled to receive any bonus or vacation pay that is accrued but unpaid as
of the Employment termination date, (iii) the Executive shall be entitled to
receive any compensation that he previously deferred in accordance with the
terms of any written deferred compensation plan maintained by the Company, and
(iv) the Executive shall remain entitled to be reimbursed for any business
expenses that were properly incurred by him during the Executive’s Employment in
accordance with Company policies.

3.10        No Payments or Benefits Prior to a Change of Control.  Prior to a
Change of Control, the Executive shall not be entitled to receive any Retention
Bonus, Severance Payment or other payments or benefits under this Agreement. 
Except as provided below in Section 3.15, the Executive shall not be entitled to
receive any Retention Bonus, Severance Payment or other payments or benefits
under this Agreement if his Employment is terminated for any reason prior to a
Change of Control and if a Change of Control subsequently occurs.

3.11        No Death, Disability or Retirement Payments or Benefits Payable
Under this Agreement.  Except as provided in Section 2.1 with respect to a
Retention Bonus and in Section 3.9(b) with respect to accrued but unpaid salary,
vacation time, bonuses and other specified accrued items, this Agreement does
not provide the Executive with a right to receive a Severance Payment or any
other payments or benefits if his Employment terminates before or after the
occurrence of a Change of Control by reason of Disability, death, retirement or
for any other reason except a termination described in Section 3.1(c).

3.12        Benefits Under Other Company Plans.  Except as provided above in
Section 3.3(b), the Severance Payment shall not reduce any amounts otherwise
payable to the Executive under, or in any way diminish any of the Executive’s
rights as an employee under, any written employee benefit, retirement or
incentive plan or written employment agreement to which the Executive is now, or
subsequently becomes, a party or a participant.

3.13        At Will Employment.    Neither this Agreement nor the Retention
Bonus or Severance Payment payable hereunder shall be deemed to limit, replace
or otherwise affect the “at will” nature of the Executive’s Employment, and this
Agreement shall not be construed as an employment contract.  The Executive’s
Employment may be terminated by either the Company or the Executive at any time
and for any reason (including for no specified reason), and nothing contained in
this Agreement shall be construed as creating any minimum period of Employment. 
Except as specifically provided (i) in this Agreement, (ii) in any written
employment agreement or other written agreement that the Executive may enter
into with the Company, or (iii) in any written employee manual, policy or
benefit plan that the Company has provided to the Executive, the Company shall
have no obligation to make any compensation, severance or other payments to the
Executive, or to provide any other benefits to the Executive, after the date of
the termination of the Executive’s Employment for any reason.  This Agreement
does not provide a pension for the Executive nor shall any payment hereunder be
characterized as deferred compensation.

7


--------------------------------------------------------------------------------




3.14        Term of this Agreement.  This Agreement shall commence on the date
set forth above.  If a Change of Control has not occurred, either the Company or
the Executive may terminate this Agreement and all obligations of the parties
hereunder upon the delivery of at least one year’s prior written notice to the
other party; provided, however, that if a Change of Control occurs prior to the
effective date of the termination notice described in the preceding sentence,
this Agreement shall not terminate pursuant to such termination notice. 
Furthermore, this Agreement may be terminated after the occurrence of a Change
of Control only by the written agreement of the Company and the Executive;
provided, however, that the Executive shall be entitled to a Severance Payment
hereunder only as provided in Section 3.1.

3.15        Termination of Employment in Anticipation of a Change of Control. 
Notwithstanding anything to the contrary in this Agreement, if the Executive’s
Employment is terminated within 90 days prior to the occurrence of a Change of
Control, the Executive shall be entitled to claim that his or her Employment was
terminated (i) by the Company Without Cause or by the Executive for Good Reason
and (ii) directly as a result of the anticipated Change of Control.  The
Executive shall have the burden of proving such claim.  A Retention Bonus in the
amount described in Section 2.1, a Severance Payment in the amount described in
Section 3.3 and the COBRA payments described in Section 3.7 shall be owed to the
Executive if, but only if, (i) the Company in its absolute discretion agrees
with the Executive’s claim or (ii) an arbitrator agrees with the Executive’s
claim and awards a Retention Bonus, Severance Payment or COBRA payments in an
arbitration proceeding brought pursuant to Section 4.14 below.  All other
provisions of this Article 3 shall be applicable to any Retention Bonus,
Severance Payment and COBRA payments to which the Executive becomes entitled
under this Section 3.15.

3.16        Confidential Information.  After the termination for any reason of
the Executive’s Employment, the Executive shall at no time, without the prior
written consent of the Company or as may otherwise be required by a court of
competent jurisdiction, (i) directly or indirectly divulge to any Person other
than the Company or a Person designated in writing by the Company any
confidential information or trade secrets regarding the Company or any of its
subsidiaries or affiliated companies or (ii) directly or indirectly use any such
confidential information or trade secrets for the Executive’s personal benefit
or the benefit of any Person other than the Company and its subsidiaries and
affiliates in the Executive’s performance of his employment duties.

ARTICLE 4
GENERAL PROVISIONS

4.1          Successors and Assigns.  This Agreement shall be binding upon, and
shall benefit, the personal representative, estate, beneficiaries (by will or by
the laws of descent and distribution), and other successors and assigns of each
party to this Agreement.  However, this Agreement is personal to the Executive
and may not be assigned by him other than by will or the laws of descent and
distribution.  The Company shall require any successor by purchase, merger or
otherwise to all or substantially all of the business and assets of the Company
to assume and agree to perform the Company’s obligations under this Agreement,
in the same manner and to the same extent that the Company would be required to
perform such obligations if no such succession had taken place.

8


--------------------------------------------------------------------------------




4.2          Expenses.  Except as otherwise provided in Sections 4.14 and 4.15
of this Agreement, each party to this Agreement shall bear its own costs and
expenses incurred in connection with this Agreement.

4.3          Notices.  All notices and other communications required or
permitted by this Agreement to be given by one party to another party shall be
delivered in writing, by registered or certified United States mail (postage
prepaid and return receipt requested) or by reputable overnight delivery
service, to the Company or the Executive, as applicable, at the address that
appears on the signature page of this Agreement (or to such other address that
one party gives the other in the foregoing manner).  Any such notice or other
communication that is sent in the foregoing manner shall be deemed to have been
delivered three days after deposit in the United States mail or one day after
delivery to an overnight delivery service.

4.4          Entire Agreement.  This Agreement constitutes the entire agreement
of the Company and the Executive relating to the subject matter of this
Agreement and supersedes any and all other prior agreements and understandings
(written or oral) relating to such subject matter.

4.5          Calculation of Time.  Wherever in this Agreement a period of time
is stated in a number of days, it shall be deemed to mean calendar days. 
However, when any period of time so stated would end upon a Saturday, Sunday, or
legal holiday, such period shall be deemed to end upon the next day following
that is not a Saturday, Sunday or legal holiday.

4.6          Further Assurances.  Each party to this Agreement shall perform any
further acts and execute and deliver any further documents that may be requested
by another party and that are reasonably necessary to carry out the provisions
of this Agreement.

4.7          Provisions Subject to Applicable Law.  All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law.  If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of other provisions of this Agreement or of any other
application of such provision shall in no way be affected thereby.

4.8          Waiver of Rights.  Neither party to this Agreement shall be deemed
to have waived any right or remedy that it has under this Agreement unless this
Agreement expressly provides a period of time within which such right or remedy
must be exercised and such period has expired or unless such party has expressly
waived the same in writing.  The waiver by a party of a right or remedy
hereunder shall not be deemed to be a waiver of any other right or remedy or of
any subsequent right or remedy of the same kind.

4.9          Headings; Gender and Number. The headings contained in this
Agreement are for reference purposes only and shall not affect in any manner the
meaning or interpretation of this Agreement.  Where appropriate to the context
of this Agreement, use of the singular shall be deemed also to refer to the
plural, and use of the plural to the singular, and pronouns of one gender shall
be deemed to comprehend either or both of the other genders.  The terms
“hereof,”

9


--------------------------------------------------------------------------------




“herein,” “hereby,” and variations thereof shall, whenever used in this
Agreement, refer to this Agreement as a whole and not to any particular section
hereof.

4.10        Amendment and Termination.  This Agreement may be amended only
pursuant to a writing executed by the Company and the Executive.  This Agreement
may be terminated only as provided above in Section 3.14 or pursuant to a
writing executed by the Company and the Executive.

4.11        Counterparts.  This Agreement may be executed in two counterparts,
and by each party on a separate counterpart, each of which shall be deemed an
original, but both of which taken together shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile signature.

4.12        Representation of the Executive; Interpretation of This Agreement. 
The Executive acknowledges that he has had an adequate opportunity to review
this Agreement with the Executive’s counsel, if any, prior to executing this
Agreement.  The terms of this Agreement have been negotiated by the Company and
the Executive, and the language used herein was chosen by the parties to express
their mutual intent.  This Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing the
instrument to be drafted.  The Executive further acknowledges that (i) Troy &
Gould Professional Corporation has served as counsel to the Company only (and
not to the Executive) in connection with this Agreement, and (ii) neither the
Company nor its agents or representatives has made any representations to the
Executive regarding the tax consequences to him of any payments pursuant to this
Agreement.

4.13        Governing Laws.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California
without giving effect to conflict-of-law principles.

4.14        Arbitration of Disputes; Jury Trial Waiver.

(a)           To the fullest extent permitted by applicable law, all disputes
arising between the Company and the Executive concerning the interpretation or
enforcement of this Agreement shall be submitted to final and binding
confidential arbitration, before one arbitrator, in accordance with the
applicable Comprehensive Arbitration Rules and Procedures of JAMS in effect on
the date of such arbitration including, without limitation, the discovery rights
that are expressly provided by the Comprehensive Arbitration Rules and
Procedures of JAMS.  All arbitration proceedings shall be conducted in Los
Angeles, California, and shall be administered by JAMS.  Each party consents to
such venue and jurisdiction and agrees that personal jurisdiction over such
party for purposes of the arbitration proceeding or for any court action that is
permitted by this Agreement may be effected by service of process addressed and
delivered as provided in Section 4.3.

(b)           A party shall be entitled to initiate an arbitration proceeding if
a dispute cannot be resolved amicably within thirty days after the other party
or parties have been notified in writing of the existence of the dispute.  The
parties shall attempt to agree upon the arbitrator, who shall be a retired
California state or federal court judge from the Los Angeles, California, office
of JAMS.  If the parties cannot agree upon an arbitrator within fifteen days
after the matter is submitted for arbitration, a retired California state or
federal court judge from the Los Angeles,

10


--------------------------------------------------------------------------------




California, office of JAMS promptly shall be appointed in accordance with the
applicable rules of JAMS to serve as the sole arbitrator.  Each party shall have
the right to be represented by counsel in the arbitration proceeding and, if
required by JAMS, the arbitration proceeding shall comply with the JAMS “Minimum
Standards of Procedural Fairness for Employment Arbitration.”

(c)           The arbitrator hereby is instructed to interpret and enforce this
Agreement in strict accordance with its terms, and the arbitrator shall not have
the right or power to alter or amend any term of this Agreement except to the
limited extent expressly provided in Section 4.7.  The arbitrator is required to
apply applicable substantive law in making an award, and the arbitrator is
required to issue a written decision that summarizes the findings and
conclusions upon which the award is based.  An award of the arbitrator that is
in violation of the requirements of either of the two immediately preceding
sentences shall constitute an action that exceeds the arbitrator’s power under
this Agreement and, as such, may be vacated by a court of competent
jurisdiction.  The arbitrator’s award may be enforced in any court having
jurisdiction over the matter.

(d)           Notwithstanding the preceding provisions of this Section 4.14,
each party is entitled to bring an action for temporary or preliminary
injunctive relief at any time in any court of competent jurisdiction in order to
prevent immeasurable and irreparable injury that might result from a breach of
this Agreement.

(e)           EACH PARTY AGREES THAT, IN CONNECTION WITH AND AS PART OF THE
ARBITRATION PROVISIONS OF THIS SECTION 4.14, ALL RIGHTS TO A TRIAL BY A JURY OF
ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT ARE FOREVER AND
ABSOLUTELY WAIVED.

4.15        Attorneys’ Fees and Other Expenses.  To the fullest extent permitted
by applicable law, the unsuccessful party to any arbitration proceeding or to
any court action that is permitted by this Agreement shall pay to the prevailing
party all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in the arbitration proceeding or the court action by
the successful party, all of which shall be included in and as a part of the
award rendered in the proceeding or action.  For purposes of this Section 4.15,
attorneys’ fees shall include, without limitation, fees incurred in connection
with post-judgment and post-award actions.  Notwithstanding the preceding
provisions of this Section 4.15, if required by applicable California law, the
Company shall pay the fees of the arbitrator and all other fees that are charged
by JAMS in connection with the arbitration proceeding.

[Signature page follows]

11


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written. 

 

INTERNATIONAL ALUMINUM CORPORATION

 

 

 

 

 

By:

/s/ Ronald L. Rudy

 

 

 

Ronald L. Rudy

 

 

President and Chief Executive Officer

 

 

 

 

 

Address:

 

 

 

767 Monterey Pass Road

 

Monterey Park, California 91754

 

 

 

 

 

/s/ Mitchell K. Fogelman

 

 

Executive’s Signature

 

 

 

 

 

Mitchell K. Fogelman

 

 

Print Executive’s Name

 

 

 

 

 

Executive’s Address:

 

 

 

9536 White Oak Avenue

 

Northridge, California 91325

 

12


--------------------------------------------------------------------------------